Case 1:19-cv-01021-SOH Document 70                Filed 11/16/20 Page 1 of 1 PageID #: 405




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


DARRYL LERAY GIBBS, Individually and as
Personal Representative of the Estate of Darryl
Jackson and on behalf of Darryl Jackson’s
Surviving heirs and statutory wrongful death
beneficiaries                                                                        PLAINTIFF


v.                                   Civil No. 1:19-cv-1021


DEERE & COMPANY d/b/a JOHN DEERE,
et al.                                                                           DEFENDANTS

                                            ORDER

       Before the Court is the parties’ Joint Motion for Entry of Stipulated Protective Order. ECF

No. 65.    The parties to this case, through their respective counsel, agree to protect the

confidentiality of certain information that may be discovered or offered into evidence at the trial

of this case. Upon consideration, the Court finds that the parties’ motion (ECF No. 65) should be

and hereby is GRANTED. The Court will enter the parties’ proposed Stipulated Protective Order

as a separate docket entry.

       IT IS SO ORDERED, this 16th day of November, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
